UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7495


ODELL EWING,

                Plaintiff – Appellant,

          v.

J. A. SILVIOUS, Officer of Raleigh Police Department,

                Defendant – Appellee,

          and

K. KINNEY, Officer of Raleigh Police Department; RALEIGH
POLICE DEPARTMENT,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-cv-00064-F)


Submitted:   February 27, 2015              Decided:   March 16, 2015


Before GREGORY, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Odell Ewing, Appellant Pro Se. Dorothy Kibler Leapley, Deputy
City Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Odell Ewing filed a 42 U.S.C. § 1983 (2012) action against

the Raleigh Police Department and Officers J.A. Silvious and K.

Kinney.       After the district court dismissed Ewing’s claims as

frivolous,        we   affirmed    the    dismissal      in    part,     modified   to

reflect that the dismissal of claims challenging his conviction

was without prejudice.            Ewing v. Silvious, 481 F. App’x 802, 802

(4th Cir. 2012) (No. 11-7683).                 We vacated in part the district

court’s      ruling     regarding     Ewing’s      claim      of   excessive      force

against Silvious and remanded for further proceedings.                         Id. at

803.        Following discovery and the parties’ cross-motions for

summary judgment on remand, the district court granted summary

judgment for Silvious.            Ewing now appeals the district court’s

order granting summary judgment in Silvious’ favor and denying

Ewing’s motions for appointment of counsel, to compel, 1 and for

sanctions against Silvious.

       We    review    for   abuse   of   discretion       the     district    court’s

rulings      on    Ewing’s    discovery        motions     and     his   motion     for

appointment of counsel.              Kolon Indus. Inc. v. E.I. DuPont de

Nemours & Co., 748 F.3d 160, 172 (4th Cir.) (discovery rulings),


       1
       Although Ewing asserts that the district court failed to
address his motion to compel, the court in fact denied the
motion—which it characterized as Ewing’s motion for discovery—as
moot.



                                           2
cert. denied, 135 S. Ct. 437 (2014); Miller v. Simmons, 814 F.2d

962, 966 (4th Cir. 1987) (denial of counsel).          We review de novo

a district court’s order granting summary judgment, “viewing the

evidence in the light most favorable to the non-moving party.”

Educ. Media Co. at Va. Tech., Inc. v. Insley, 731 F.3d 291, 297

(4th Cir. 2013).       Summary judgment is appropriate “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).       A genuine issue for trial does not exist

“unless   there   is    sufficient   evidence    favoring   the    nonmoving

party for a jury to return a verdict for that party.”                  Newport

News Holdings Corp. v. Virtual City Vision, Inc., 650 F.3d 423,

434 (4th Cir. 2011) (internal quotation marks omitted).

      We have reviewed the record in light of these principles

and   find   no    reversible    error.         Accordingly,      we    affirm

substantially for the reasons stated by the district court. 2


      2
        Ewing attempts to challenge the validity of his
convictions on appeal.      As we recognized in Ewing’s prior
appeal, his claims are barred because he has not shown that his
convictions have been overturned or called into question.   See
Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Ewing, 481 F.
App’x at 802.   Additionally, insofar as Ewing asserts that the
district judge was biased against him, we find nothing in the
record to support Ewing’s bald assertion, as his arguments are
based solely on his disagreement with the district court’s
substantive rulings. See Liteky v. United States, 510 U.S. 540,
555 (1994) (recognizing that judicial rulings alone are invalid
basis for bias or partiality motion).



                                     3
Ewing    v.   Silvious,   No.   5:11-cv-00064-F    (E.D.N.C.       Sept.   30,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                     AFFIRMED




                                     4